DETAILED ACTION
This action is a response to the amendments filed 04/24/2020.
Claims 1-13 are pending.
Claims 13 are allowed
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Previously Presented) A fluid level monitoring kit for connecting to a fluid storage tank to monitor a fluid level in the tank, said kit comprising: 
a control module including a circuit board having a microprocessor and a memory unit thereon, a timer, a wake-up circuit and a transmitter for communicating with an external communications device; 
a primary sensor unit configured to detect a temperature of an exterior area of a wall of the tank proximate the primary sensor unit when installed thereon, said primary sensor unit comprising: 
a first housing which is a weather-resistant housing having an opening formed therein and having a hollow space formed therein in communication with the opening;
a first weather-resistant seal attached to the first housing and surrounding the opening; 

a first infrared temperature sensor disposed in the housing proximate the opening thereof; 
a first ambient temperature sensor disposed in the first housing, the first ambient temperature separate from the first infrared temperature sensor; and 
-4-a first communications link in the first housing for communicating with the control module; and 
a plurality of secondary sensor units configured to detect a temperature of a respective area of an exterior wall of the tank proximate the secondary sensor unit when installed thereon, each secondary sensor unit comprising: 
a second housing which is a weather-resistant housing having an opening formed therein and having a hollow space formed therein in communication with the opening thereof;
 a second weather-resistant seal attached to the second housing and surrounding the opening thereof; 
attachment structure for attaching the second housing to the wall of the fluid storage tank; 
a second circuit board disposed within the second housing;  
a second infrared temperature sensor disposed in the second housing proximate the opening thereof; and 
a second communications link in the second housing for communicating with the primary sensor unit or with the control module,
wherein the control module is configured so that, when the senor units are installed on the tank, the control module is operable to compare temperatures of each of the respective areas of the tank wall proximate said sensor units to an ambient temperature sensed by the ambient temperature sensor, and thereby to determine the fluid level in the tank.  

2. (Previously presented) The fluid level monitoring kit of claim 1, wherein each of the secondary sensor units is identical to the primary sensor unit.  

3. (Previously presented) The fluid level monitoring kit of claim 1, wherein the control module is configured to communicate remotely with the primary sensor unit.  

4. (Previously presented) The fluid level monitoring kit of claim 1, wherein the control module is situated inside the first housing as a component of the primary sensor unit.  

5. (Previously presented) A fluid level monitoring kit for connecting to a fluid storage tank to monitor a fluid level in the tank, said fluid level monitoring kit comprising: 
a control module including a circuit board having a microprocessor and a memory unit thereon, a timer, a wake-up circuit and a transmitter for communicating with an external communications device; 
a plurality of primary sensor units configured to detect a temperature of a respective exterior area of a wall of the tank proximate the primary sensor unit when installed thereon, each of said primary sensor units comprising: 
a weather-resistant housing having an opening formed therein and having a hollow space formed therein in communication with the opening; 
a weather-resistant seal attached to the housing and surrounding the opening; attachment structure for attaching the housing to an exterior wall of the tank; 
a circuit board disposed within the housing; an infrared temperature sensor disposed in the housing proximate the opening; 
an ambient temperature sensor disposed in the housing; and 
a communications link in the housing for communicating with the control module, 
-6-wherein, when the senor units are installed on the tank, the control module is configured to compare temperatures of each of the respective areas of the tank wall proximate said sensor units to the ambient temperature, and thereby to determine the fluid level in the tank.  

6. (Previously presented) The fluid level monitoring kit of claim 5, wherein the control module is configured to communicate remotely with each of the primary sensor units.  

7. (Previously presented) The fluid level monitoring kit of claim 5, wherein the control module is situated inside the housing as a component of one of the primary sensor units.  

8. (Previously presented) A system for monitoring fluid levels in a plurality of fluid storage tanks, the system comprising a plurality of fluid level monitoring kits, each of the fluid storage tanks having one of said fluid level monitoring kits installed thereon, and a program for receiving and storing information concerning respective fluid levels in each of the fluid storage tanks, wherein each of the fluid level monitoring kits comprises: 
a control module including a circuit board having a microprocessor and a memory unit thereon, a timer, a wake-up circuit and a transmitter for communicating with an external communications device; 

a first housing which is a weather-resistant housing having an opening formed therein and having a hollow space formed therein in communication with the opening; 
a first weather-resistant seal attached to the first housing and surrounding the opening; 
-7-attachment structure for attaching the first housing to a wall of the fluid storage tank;
 a first circuit board disposed within the first housing; 
a first infrared temperature sensor disposed in the housing proximate the opening thereof; 
a first ambient temperature sensor disposed in the first housing; and 
a first communications link in the first housing for communicating with the control module; and 
a plurality of secondary sensor units configured to detect a temperature of a respective area of the exterior tank wall proximate the secondary sensor unit, each of said secondary sensor units comprising: 
a second housing which is a weather-resistant housing having an opening formed therein and having a hollow space formed therein in communication with the opening thereof; 
a second weather-resistant seal attached to the second housing and surrounding the opening thereof; 
attachment structure for attaching the second housing to a wall of the fluid storage tank; 
a second circuit board disposed within the second housing; a second infrared temperature sensor disposed in the second housing proximate the opening thereof; and 
a second communications link in the second housing for communicating with the primary sensor unit or with the control module, 
-8-wherein the program is configured to compare temperatures of each of the respective areas of the tank wall proximate said sensor units to the ambient temperature for each of said tanks, and thereby to determine the fluid level in each of the respective tanks.  

9. (Original) The system of claim 8, wherein the program is operable to send a low level alert to a user when a level in any one of the tanks drops below a predetermined level.  



11. (Currently Amended) A method of monitoring fluid levels over time in a fluid storage tank, comprising:
	providing a fluid storage tank having a tank wall and equipped with a fluid level monitoring kit, wherein the fluid level monitoring kit comprising: 
a control module including a circuit board having a microprocessor and a memory unit thereon, a timer, a wake-up circuit and a transmitter for communicating with an external communications device; 
a primary sensor unit configured to detect a temperature of an exterior area of a wall of the tank proximate the primary sensor unit when installed thereon, said primary sensor unit comprising: 
a first housing which is a weather-resistant housing having an opening formed therein and having a hollow space formed therein in communication with the opening;
a first weather-resistant seal attached to the first housing and surrounding the opening; 
attachment structure for attaching the first housing to the wall of the fluid storage tank; a first circuit board disposed within the first housing; 
a first infrared temperature sensor disposed in the housing proximate the opening thereof; 
a first ambient temperature sensor disposed in the first housing, the first ambient temperature separate from the first infrared temperature sensor; and 
-4-a first communications link in the first housing for communicating with the control module; and 
a plurality of secondary sensor units configured to detect a temperature of a respective area of an exterior wall of the tank proximate the secondary sensor unit when installed thereon, each secondary sensor unit comprising: 
a second housing which is a weather-resistant housing having an opening formed therein and having a hollow space formed therein in communication with the opening thereof;
 	a second weather-resistant seal attached to the second housing and surrounding the opening thereof; 
attachment structure for attaching the second housing to the wall of the fluid storage tank; 
a second circuit board disposed within the second housing;  
a second infrared temperature sensor disposed in the second housing proximate the opening thereof; and 
a second communications link in the second housing for communicating with the primary sensor unit or with the control module;

the method further comprising the steps of: 
mounting the primary and secondary sensor units at different height levels on an external wall of the tank; 
activating a base station in electronic communication with the sensor units to enable readouts from each sensor unit; 
connecting the base station to a remote communications device, so that the sensed fluid level in the tank can be remotely monitored and observed;  
-9-comparing each of a plurality of temperatures determined by the respective infrared temperature sensors to an ambient temperature sensed by the first ambient temperature sensor, and 
determining a temperature difference for each sensor unit; and determining a level of fluid in said tank, based on the temperature differences.  

12. (Original) The method of claim 11, further comprising a step of sending an alert message to a user when a fluid level in the tank drops below a predetermined level.  

13. (Original) The method of claim 11, further comprising a step of automatically ordering a refill when a fluid level in the tank drops below a predetermined level.

Reasons for Allowance
Claims 1-13 are allowed as amended/presented in Amendment (“Response”) filed 04/24/2020, claim 11 is allowed as amended/presented above. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither 
Claim 1 discloses:
A fluid level monitoring kit for connecting to a fluid storage tank to monitor a fluid level in the tank, said kit comprising: a control module including a circuit board having a microprocessor and a memory unit thereon, a timer, a wake-up circuit and a transmitter for communicating with an external communications device; a primary sensor unit configured to detect a temperature of an exterior area of a wall of the tank proximate the primary sensor unit when installed thereon, said primary sensor unit comprising: a first housing which is a weather-resistant housing having an opening formed therein and having a hollow space formed therein in communication with the opening; a first weather-resistant seal attached to the first housing and surrounding the opening; attachment structure for attaching the first housing to the wall of the fluid storage tank; a first circuit board disposed within the first housing; a first infrared temperature sensor disposed in the housing proximate the opening thereof; a first ambient temperature sensor disposed in the first housing, the first ambient temperature separate from the first infrared temperature sensor; and  -4-a first communications link in the first housing for communicating with the control module; and a plurality of secondary sensor units configured to detect a temperature of a respective area of an exterior wall of the tank proximate the secondary sensor unit when installed thereon, each secondary sensor unit comprising: a second housing which is a weather-resistant housing having an opening formed therein and having a hollow space formed therein in communication with the opening thereof; a second weather-resistant seal attached to the second housing and surrounding the opening thereof; attachment structure for attaching the second housing to the wall of the fluid storage tank; a second circuit board disposed within the second housing; a second infrared temperature sensor disposed in the second housing proximate the opening thereof; and a second communications link in the second housing for communicating with the primary sensor unit or with the control module wherein the control module is configured so that, when the senor units are installed on the tank, the control module is operable to compare temperatures of each of the respective areas of the tank wall proximate said sensor units to an ambient temperature sensed by the ambient temperature sensor, and thereby to determine the fluid level in the tank.  

Claim 5 discloses:
A fluid level monitoring kit for connecting to a fluid storage tank to monitor a fluid level in the tank, said fluid level monitoring kit comprising: a control module including a circuit board having a microprocessor and a memory unit thereon, a timer, a wake-up circuit and a transmitter for communicating with an external communications device; a plurality of primary sensor units configured to detect a temperature of a respective exterior area of a wall of the tank proximate the primary sensor unit when installed thereon, each of said primary sensor units comprising: a weather-resistant housing having an opening formed therein and having a hollow space formed therein in communication with the opening; a weather-resistant seal attached to the housing and surrounding the opening; attachment structure for attaching the housing to an exterior wall of the tank; a circuit board disposed within the housing; an infrared temperature sensor disposed in the housing proximate the opening; an ambient temperature sensor disposed in the housing; and a communications link in the housing for communicating with the control module, -6-wherein, when the senor units are installed on the tank, the control module is configured to compare temperatures of each of the respective areas of the tank wall proximate said sensor units to the ambient temperature, and thereby to determine the fluid level in the tank.  

Claim 8 discloses:
A system for monitoring fluid levels in a plurality of fluid storage tanks, the system comprising a plurality of fluid level monitoring kits, each of the fluid storage tanks having one of said fluid level monitoring kits installed thereon, and a program for receiving and storing information concerning respective fluid levels in each of the fluid storage tanks, wherein each of the fluid level monitoring kits comprises: a control module including a circuit board having a microprocessor and a memory unit thereon, a timer, a wake-up circuit and a transmitter for communicating with an external communications device; a primary sensor unit configured to detect a temperature of an exterior area of a wall of the tank proximate the primary sensor unit, said primary sensor unit comprising: a first housing which is a weather-resistant housing having an opening formed therein and having a hollow space formed therein in communication with the opening; a first weather-resistant seal attached to the first housing and surrounding the a first circuit board disposed within the first housing; a first infrared temperature sensor disposed in the housing proximate the opening thereof; a first ambient temperature sensor disposed in the first housing; and a first communications link in the first housing for communicating with the control module; and a plurality of secondary sensor units configured to detect a temperature of a respective area of the exterior tank wall proximate the secondary sensor unit, each of said secondary sensor units comprising: a second housing which is a weather-resistant housing having an opening formed therein and having a hollow space formed therein in communication with the opening thereof; a second weather-resistant seal attached to the second housing and surrounding the opening thereof; attachment structure for attaching the second housing to a wall of the fluid storage tank; a second circuit board disposed within the second housing; a second infrared temperature sensor disposed in the second housing proximate the opening thereof; and a second communications link in the second housing for communicating with the primary sensor unit or with the control module, -8-wherein the program is configured to compare temperatures of each of the respective areas of the tank wall proximate said sensor units to the ambient temperature for each of said tanks, and thereby to determine the fluid level in each of the respective tanks.  

Claim 11 discloses
A method of monitoring fluid levels over time in a fluid storage tank, comprising:
providing a fluid storage tank having a tank wall and equipped with a fluid level monitoring kit, the fluid level monitoring kit comprising: a control module including a circuit board having a microprocessor and a memory unit thereon, a timer, a wake-up circuit and a transmitter for communicating with an external communications device; a primary sensor unit configured to detect a temperature of an exterior area of a wall of the tank proximate the primary sensor unit when installed thereon, said primary sensor unit comprising: a first housing which is a weather-resistant housing having an opening formed therein and having a hollow space formed therein in communication with the opening; a first weather-resistant seal attached to the first housing and surrounding the opening; attachment structure for attaching the first housing to the wall of the fluid storage tank; a first circuit board disposed within the first housing; a first infrared temperature sensor disposed in the housing proximate the opening thereof; a first ambient temperature sensor disposed in the first housing, the first ambient temperature separate from the first infrared temperature sensor; and  -4-a first communications link in the first housing for communicating with the control module; and a plurality of secondary sensor units configured to detect a temperature of a respective area of an exterior wall of the tank proximate the secondary sensor unit when installed thereon, each secondary sensor unit comprising: a second housing which is a weather-resistant housing having an opening formed therein and having a hollow space formed therein in communication with the opening thereof; a second weather-resistant seal attached to the second housing and surrounding the opening thereof; attachment structure for attaching the second housing to the wall of the fluid storage tank; a second circuit board disposed within the second housing; a second infrared temperature sensor disposed in the second housing proximate the opening thereof; and a second communications link in the second housing for communicating with the primary sensor unit or with the control module; the method comprising the steps of: mounting the primary and secondary sensor units at different height levels on an external wall of the tank; activating a base station in electronic communication with the sensor units to enable readouts from each sensor unit; connecting the base station to a remote communications device, so that the sensed fluid level in the tank can be remotely monitored and observed;  -9-comparing each of a plurality of temperatures determined by the respective infrared temperature sensors to an ambient temperature sensed by the first ambient temperature sensor, and determining a temperature difference for each sensor unit; and determining a level of fluid in said tank, based on the temperature differences.

The examiner notes the cited italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-4, 6-7, 9-10, and 12-13 each depend from one of allowable claims 1, 5, 8, and 11, and therefore claims 2-4, 6-7, 9-10, and 12-13 are allowable for reasons consistent with those identified with respect to claims 1, 5, 8, and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some additional pertinent pieces of art are referenced on 892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/WHITNEY POFFENBARGER/Examiner, Art Unit 3627   


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627